 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   DELVON HAMMOND,                                   No. 2:17-cv-2189 TLN KJN P
12                      Petitioner,
13          v.                                         ORDER
14   JOE A. LIZARRAGA, Warden,
15                      Respondent.
16

17          On May 13, 2019, petitioner filed a letter addressed to “Jeannine.” (ECF No. 36.)

18   Petitioner claims that he received notice that he can file a petition for writ of habeas corpus and

19   motion for extension of time for case number 2:17-cv-07026 ODW FFW, and asks whether he

20   needs to file any forms for case number 19-cv-2360 ODW (FFW). However, neither of those

21   case numbers match cases filed in the Eastern District of California.1 The only case petitioner has

22   filed in this court is case 2:17-cv-02189 TLN KJN P, which is closed. If petitioner needs forms to

23   file in a case, he must file his request in the court where his referenced cases were filed. The

24
     1
       The original petition in this action was filed in the Central District of California, Case No.
25   CV17-7026 ODW (FFM), and transferred to this court. (ECF Nos. 1, 8.) Moreover, review of
26   the Central District’s docket for case 2:17-cv-7026 reflects that the case was terminated when it
     was transferred to this court. A court may take judicial notice of court records. See, e.g., Bennett
27   v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002) (“[W]e may take notice of proceedings
     in other courts, both within and without the federal judicial system, if those proceedings have a
28   direct relation to matters at issue”) (internal quotation omitted).
                                                         1
 1   undersigned declines to provide petitioner with the Eastern District form for the following

 2   reasons: the Eastern District of California uses its own form for filing a habeas action, as it

 3   appears the Central District of California does (see ECF No. 1); petitioner did not request a form

 4   to file in the Eastern District; and petitioner’s request is not in response to an order issued herein.

 5   Also, this court does not have a form for requesting an extension of time.

 6           In addition, review of petitioner’s civil rights case, Hammond v. Brockenborough, et al.,

 7   No. CV19-2360 ODW (FFM) (C.D. Cal.), reflects that such action was dismissed on April 1,

 8   2019, without leave to amend. Id. (ECF No. 10.)

 9           The instant action was closed on September 17, 2018. Petitioner is advised that

10   documents filed by petitioner since the closing date will be disregarded and no orders will issue in

11   response to future filings.

12           Accordingly, IT IS HEREBY ORDERED that petitioner’s request (ECF No. 36) is denied.

13   Dated: June 20, 2019

14

15
     /hamm2189.158
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
